TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 28, 2018



                                      NO. 03-17-00168-CV


                          Appellant, CMA Consulting Services //
              Cross Appellant, Texas Health and Human Services Commission

                                                 v.

                 Appellee, Texas Health and Human Services Commission //
                         Cross-Appellee, CMA Consulting Services




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                JUSTICE PEMBERTON NOT PARTICIPATING
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal by each party from the judgment signed by the trial court on February 10, 2017.

The parties have filed a joint motion to dismiss the appeals, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeals. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.